DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 6/2/2022 with respect to the amended claims have been acknowledged but not found persuasive.  Currently claims 1-4, 6, 8, 9, 11, 12, and 14-17 are rejected; and claims 5, 7, 10, and 13 are canceled.
	With respect to the amended independent claim, Applicant argues that Kim fails to teach plurality of candidates determined based on location of the user.  Examiner respectfully disagrees.  Kim reference was relied upon to teach moving user interface elements from one area to another.  Raghav reference discloses displaying plurality of candidates determined based on location of the user in fig. 7 and p0068: “Selecting graphical option 707 (for yes) transitions user interface 703 to a new view 710 that includes a list of at least some of the geo-relevant messaging bots that are available to the user. In this example, the end user has selected graphical option 707.”  Notice, sliding or moving a user interface element from one area to another represents a way of selecting an interface element.  Raghav can very well adopt Kim’s method for its own selection on interface elements determined based on location of the user.
	Applicant further argues that Kim fails to teach moving by user two or more user interface elements from one area to another.  Examiner respectfully disagrees.  If multiple elements are displayed for user selection as presented by Raghav reference, it would be an inherent capability for a user to select more than one element.  Again, Kim only presents a way of selection, its teaching should not have limited number of elements or number of times the elements can be selected.  And to further show multiple dragging/moving action of multiple elements from one location to another on an interface, Kim illustrates it in fig. 11(b), p0134, and p0135.  Therefore, the combined teaching of the two would have made the claimed invention in terms of selecting multiple elements associated with user location by moving them from one location to another obvious to an ordinary skilled in the art for added action and visual effects.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and in further view of Kim et al (US Pub: 2015/0147048). 	Regarding claim 1 (currently amended), Raghav teaches: An information processing apparatus comprising: a processor configured to: transmit a first message to a chat with a user [fig. 7: 705]; receive a user response to the first message, wherein the user response indicates selection from among a plurality of candidates presented to the user by displaying selectable user interface elements representing the plurality of candidates [fig. 7: 707/709, 711, 713, and 715], wherein the plurality of candidates are determined based on a location of the user [p0067, p0068]; and transmit a second message to the chat, wherein content of the second message is determined based on at least a part of the selection fig. 7: 720, p0069, p0070].	Raghav does not disclose that selection is made by moving user interface elements from one area to another area.  In the same field of endeavor, Kim et al teaches: wherein the selection is made by the user moving two or more user interface elements from a first area presenting the plurality of candidates to a second area that is distinct from the first area [figs. 5, 11, and 14B(b), p0134, p0135, p0145 (Single or multiple UI elements/icons can be dragged from one area to another for additional function or message.)].  Therefore, given Kim et al’s disclosure on making selections by moving user interface elements from one area to another, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to make a functional selection by moving one or more candidate element from one area to another for additional visual and functional effects per design choice. 
	 
Claim 16 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Raghav’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute information processing [p0075].  

Claim 17 (currently amended) has been analyzed and rejected with regard to claim 1.

5.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Kim et al (US Pub: 2015/0147048); and in further view of Minezawa (US Pub: 2016/0301543). 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Raghav in view of Kim et al does not specify devices for candidates.  In the same field of endeavor, Minezawa et al further teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are devices determined to be in a predetermined positional relationship with the user, and wherein the processor is configured to transmit an instruction to one or more devices indicated by the selection [p0084-p0093].  Therefore, given Minezawa’s capabilities on identifying a user’s location relative to an area and displaying devices within the area for user selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to detect a user’s location and display devices associated with user location for user selection for device control for user convenience.  
Regarding claim 8 (currently amended), the rationale applied to the rejection of claim 2 has been incorporated herein.  Kim et al further teaches: The information processing apparatus according to claim 2, wherein the selection is made by the user dragging the two or more user interface elements from the first area and dropping the one or more user interface elements in the second area [fig. 5: 520, p0119].
6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Kim et al (US Pub: 2015/0147048); and in further view of Choi (US Pub: 2013/0252569). 	Regarding clam 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Raghav in view of Kim et al does not disclose a linkage function.  In the same field of endeavor, Choi teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are functions, and wherein the processor is configured to: specify, in a case where the user response indicates two or more functions, a linkage function using the two or more functions, wherein each of the two or more functions is performed by a different device; and determine to include information about the linkage function in the second message [figs. 8: Is today colder than yesterday; fig. 10: Today is colder than yesterday by 4 degrees. (A linkage function is used to figure out that today is colder using multiple functions in terms of storing yesterday’s temperature, recording today’s temperature, calculating temperature difference between today and yesterday, and determining whether it is colder or hotter based on the difference.  Notice, temperature sensor is a device different from a calculator.)].  Therefore, given Choi’s disclosure on information about a linkage function using multiple functions, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to use chatbot to perform a linkage function using multiple function for versatile usability for convenience.
Regarding claim 11 (currently amended), the rationale applied to the rejection of claim 3 has been incorporated herein.  Kim et al further teaches: The information processing apparatus according to claim 3, wherein the selection is made by the user dragging the one or more user interface elements from the first area and dropping the two or more user interface elements in the second area [fig. 5: 520, p0119].
7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Kim et al (US Pub: 2015/0147048); and in further view of Young et al (KR Pub: 20130033879). 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Raghav in view of Kim et al does not process files.  In the same field of endeavor, Young et al teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are files, and wherein the processor is configured to transmit an instruction to process two or more files indicated by the user response [page 5: p01, 03-05, and 07 (Multiple files can be dragged for printing in sequence.)].  Therefore, given Young et al’s prescription on chatting with a printer as a chat partner for selecting a file for processing on a chat window, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to instruct a chat partner to process a selected file for various functionalities per design choice.

Regarding claim 14 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Kim et al further teaches: The information processing apparatus according to claim 4, wherein the selection is made by the user dragging the two or more user interface elements from the first area and dropping the one or more user interface elements in the second area [fig. 5: 520, p0119].
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675) and Kim et al (US Pub: 2015/0147048); and in further view of Jeon et al (US Pub: 2016/0334943). 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein. Raghav in view of Kim et al does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 1, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675), Kim et al (US Pub: 2015/0147048), and Minezawa (US Pub: 2016/0301543); and in further view of Jeon et al (US Pub: 2016/0334943). 	Regarding claim 9 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Raghav in view of Kim et al and Minezawa does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 2, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675), Kim et al (US Pub: 2015/0147048), and Choi (US Pub: 2013/0252569); and in further view of Jeon et al (US Pub: 2016/0334943).
 	Regarding claim 12 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Raghav in view of Kim et al and Choi does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 3, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghav (US Pub: 20180063675), Kim et al (US Pub: 2015/0147048); and Young et al (KR Pub: 20130033879) and in further view of Jeon et al (US Pub: 2016/0334943).
Regarding claim 15 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Raghav in view of Kim et al and Young et al does not teach scrolling candidates in a horizontal direction.  In the same field of endeavor, Jeon et al teaches: The information processing apparatus according to claim 3, wherein the plurality of candidates are scrollable by a user operation in a horizontal direction [fig. 4: A2, p0109-p0112].  Therefore, given Jeon et al’s illustration on scrolling candidates in a horizonal direction for displaying and selection, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to make the candidates scrollable in a horizontal direction for selection based on design preference.

Conclusion
12.	There is no new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
13.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674